Exhibit 15.3 CONSENTOFFREEDONIA CUSTOMRESEARCH, INC. We hereby consent to the references to Freedonia Custom Research, Inc. and to our global residential and commercial countertopsreport, dated February 19, 2015 (the “Report”)prepared on behalf of CaesarstoneSdot-Yam Ltd. (the “Company”), including the use of information contained within our Report in the Company's Annual Report on Form 20-F (as may be amended) to be filed with the U.S. Securities and Exchange Commissionfor the year ended December 31, 2015 (the “Annual Report”) and to the incorporationby reference of such information from the Company's Annual Report in the registration statement on Form S-8 No. 333-180313, and the registration statement on Form F-3ASR (File No. 333-196335).We also hereby consent to the filing of this letter as an exhibit to the Annual Report. FREEDONIA CUSTOM RESEARCH, INC. By: /s/Freedonia Custom Research, Inc. Andrew Fauver President March 7, 2016
